Citation Nr: 0704351	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  04-44 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for scars of the 
left eyelid, right calf, shin, buttock and right hand 
(claimed as shrapnel wound residuals).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1943 to January 1946.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal of May and August 2004 
rating decisions.  


FINDINGS OF FACT

1.  An unappealed August 1992 rating decision denied service 
connection for scars of the left eyelid, right calf, shin, 
buttock and right hand on the basis that such disorders were 
not shown by the evidence of record.  

2.  Evidence received since the August 1992 decision does not 
tend to show that the veteran has shrapnel wound residual 
scars of the left eyelid, right calf, shin, buttock and right 
hand, does not relate to an unestablished fact necessary to 
substantiate a claim seeking service connection such 
disabilities, and does not raise a reasonable possibility of 
substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim seeking service connection for scars of the left 
eyelid, right calf, shin, buttock and right hand may not be 
reopened.  38 U.S.C.A. § 5108, 7105 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA notice in a new and material evidence 
claim must include (with some degree of specificity) notice 
of the evidence and information that is necessary to reopen 
the claim and the evidence and information that is necessary 
to establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, letters in December 2003 and August 2006 provided the 
veteran VCAA-mandated notice, including of what was necessary 
to establish service connection, and of the veteran's and 
VA's responsibilities in claims development.  The letters 
also advised him that he needed to submit new and material 
evidence to reopen the claim.  The August 2006 letter 
specifically advised him that he needed to submit evidence 
showing a clinical diagnosis of claimed disabilities (in 
essence what evidence would be considered new and material).  
He responded that he had submitted all medical evidence in 
support of his claim and had nothing further.

The May and August 2004 rating decisions and a November 2004 
statement of the case (SOC) explained what the evidence 
showed and why the claim was denied, and provided the text of 
applicable regulations, including the regulations 
implementing the VCAA.  

In March 2006 the veteran was provided notice regarding 
disability ratings and effective dates (as required under 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Significantly, some of the notice the veteran received may 
not have been in strict compliance with timing requirements.  
While evidence was received subsequent to the November 2004 
statement of the case, and no supplemental SOC (SSOC) was 
issued, the additional evidence pertains to additional claims 
not the subject of this appeal, and contains no information 
pertinent to the matter at hand.  Consequently, a SSOC was 
not necessary.  

Regarding the duty to assist, the veteran has not identified 
any pertinent evidence that is outstanding (and has indicated 
he has provided everything pertinent).  The evidence reveals 
that part of the veteran's service medical records is 
missing.  The Board is aware of VA's heightened duty to 
assist him in developing his claim.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  This duty includes a search for 
alternate medical records, as well as a heightened obligation 
on the Board's part to explain its findings and conclusions, 
and carefully consider the benefit-of-the doubt rule.  See 
Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The veteran 
identified treatment for shrapnel wounds by an army medic in 
the field.  He completed a NA form 13055; additional records 
were sought based on the information he provided, but none 
were located.  Notably, the duty to assist by arranging for a 
VA examination or obtaining a medical opinion does not attach 
until a previously denied claim is reopened.  38 C.F.R. 
§ 3.159(c)(4)(iii).  VA's duty to assist is met.  The 
appellant is not prejudiced by the Board's proceeding with 
appellate review.

Criteria, Evidence and Analysis

Generally, a rating decision denying a claim for VA benefits 
that is not appealed is final based on the evidence of record 
at the time of the decision, and may not be reopened or 
allowed based on such evidence.   38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to the claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156(a).  This regulation was revised effective 
for claims to reopen filed on and after August 29, 2001.  
Since the instant claim to reopen was filed after that date 
(in November 2003), the current definition applies. 

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

An August 1992 rating decision denied service connection for 
scars of the left eyelid, right calf, shin, buttock and hand 
on the bases that such disorders were not clinically 
diagnosed or shown by evidence of record.  The veteran was 
notified of the August 1992 rating decision and of his right 
to appeal it.  He did not do so, and it became final.  
38 U.S.C.A. § 7105.

In November 2003, the veteran petitioned to reopen the claim 
seeking service connection for shrapnel wound scars.  In a 
letter mailed December 31, 2003 he was notified that to 
reopen the claim he needed to submit evidence showing a 
clinical diagnosis of the disabilities.  

The evidence of record at the time of the August 1992 rating 
decision consisted essentially of the veteran's service 
medical records, which show he was seen for complaints of 
right hand and knee pain, but are silent as to the claimed 
disabilities; a separation examination report which does not 
mention shrapnel wounds or shrapnel wound scars; and a report 
of VA examination in March 1948 which also notes no 
complaints or findings of shrapnel wounds or of shrapnel 
wound scars.  

The evidence received since the August 1992 decision includes 
November 1992 to July 2006 treatment records from Amarillo 
VAMC and VA Clinic Clovis; an August 2000 treatment record 
from Albuquerque VAMC, and statements from the veteran.  As 
the claim was previously denied because the claimed shrapnel 
wound residual scars were not shown, for evidence received to 
be new and material, it would have to relate to this 
unestablished fact, i.e., tend to show a medical diagnosis of 
clinical findings of scars in the anatomical locations at 
issue .  

The VA treatment records and statements submitted are new to 
the extent that they were not previously of record and 
considered by the RO in August 1992.  However, they contain 
no mention of shrapnel would scars of the left eyelid, right 
calf, shin, buttock, or right hand.  Consequently, they do 
not relate to the unestablished fact necessary to 
substantiate the claim, and are not material.  A January 2004 
VA examination for disability not at issue herein noted 
scarring of the trunk, back and upper shoulders, but not of 
eyelid, calf, shin buttock, or hand.

No item of evidence received since the August 1992 decision 
shows (or tends to show the disability for which service 
connection is sought, i.e., shrapnel wound scars of the left 
eyelid, right calf, shin, buttock and right hand.  
Consequently, the Board must find that the additional 
evidence received does not pertain to the unestablished fact 
necessary to substantiate a claim seeking service connection 
for such disabilities, does not raise a reasonable 
possibility of substantiating the claim, and is not new and 
material.


ORDER

The appeal to reopen a claim seeking service connection for 
scars of the left eyelid, right calf, shin, buttock and hand 
is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


